Case 1:19-cv-02594-RM-SKC Document 1-16 Filed 09/12/19 USDC Colorado Page 1 of 7




                                                                      EXHIBIT
                                                                                   exhibitsticker.com




                                                                        15
Case 1:19-cv-02594-RM-SKC Document 1-16 Filed 09/12/19 USDC Colorado Page 2 of 7
Case 1:19-cv-02594-RM-SKC Document 1-16 Filed 09/12/19 USDC Colorado Page 3 of 7
Case 1:19-cv-02594-RM-SKC Document 1-16 Filed 09/12/19 USDC Colorado Page 4 of 7
Case 1:19-cv-02594-RM-SKC Document 1-16 Filed 09/12/19 USDC Colorado Page 5 of 7
Case 1:19-cv-02594-RM-SKC Document 1-16 Filed 09/12/19 USDC Colorado Page 6 of 7
Case 1:19-cv-02594-RM-SKC Document 1-16 Filed 09/12/19 USDC Colorado Page 7 of 7
